Case 6:21-cv-00173-ACC-GJK Document 43 Filed 06/30/21 Page 1 of 2 PageID 274




                       UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

KIMBERLY VANDERBILT and
WINSTON DECAMBRE,

                   Plaintiffs,

v.                                               Case No. 6:21-cv-173-ACC-GJK

JOHN MINA in his official capacity
as Sheriff of ORANGE COUNTY,
JEREMY GATZY, and DERRICK
FARIAS RIOS,

                   Defendants.



                                     ORDER

      This cause comes before the Court on Defendant Sheriff John Mina’s Motion

to Dismiss. (Doc. 29). In the Motion, Sheriff Mina moves to dismiss the negligence

claim alleged against him in his official capacity as Sheriff of Orange County

(Count III) in the Amended Complaint (Doc. 25 at 28).

      Plaintiffs Kimberly Vanderbilt and Winston DeCambre have filed a Response

to Sheriff Mina’s Motion to Dismiss. (Doc. 42). In their Response, Plaintiffs state

that they “do not oppose the Motion to Dismiss Count III, without prejudice, and

respectfully reserve the right to amend the complaint to include counts against John

W. Mina, in his official capacity as Sheriff of Orange County in the future as
Case 6:21-cv-00173-ACC-GJK Document 43 Filed 06/30/21 Page 2 of 2 PageID 275




discovery progresses.” (Id. at 1). The Court notes that the deadline to amend passed

on May 28, 2021. (Doc. 36).

      Based on the foregoing, it is ordered as follows:

         1. Defendant Sheriff Mina’s Motion to Dismiss the Amended Complaint

            (Doc. 29) is GRANTED.

         2. Count III is DISMISSED without prejudice.

         3. The Clerk is directed to terminate as a party Defendant John W. Mina

            in his official capacity as Sheriff of Orange County.

      DONE and ORDERED in Chambers, in Orlando, Florida on June 30, 2021.




Copies furnished to:

Counsel of Record




                                        -2-
